EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Jane Peal on 9/1/2021.

The application has been amended as follows: 
In the Claims:
1-17. (Cancelled) 
18. (Currently Amended) A knitted component for an upper of an article of footwear, the knitted component comprising: 
a first scallop element having a first layer, second layer, and a pocket between the first layer and the second layer; and 
a first course forming at least one of the first layer and the second layer of the first scallop element, the first course extending in a first direction, 
wherein the second layer includes more courses than the first layer such that the second layer sags, 
wherein an apex of the second layer slants is offset from a centerline of the first scallop element, and 
a second scallop element and at least a portion of a third scallop element, with the second scallop element located on a first side of a centerline of the first scallop element and the third scallop element located on a second side of the centerline of the first scallop element.
19. (Currently Amended) The knitted component of claim 18, wherein the first scallop element includes a length along the first direction and a width along a second direction, wherein the length is greater than the width.  
20. (Original) The knitted component of claim 19, wherein the length is at least twice the width.  
21. (Original) The knitted component of claim 18, wherein the knitted component is configured to form an upper for an article of footwear, and wherein the first course is configured to extend from a heel area of the upper, through a midfoot area of the upper, and to a toe area of the upper.  
22. (Original) The knitted component of claim 18, wherein the knitted component is configured to form an upper for an article of footwear, and wherein the second layer is configured to form an external surface of the upper.  
23-24. (Canceled)  
25. (Currently Amended) A knitted component for an upper of an article of footwear, the knitted component comprising: 
a first scallop element and a second scallop element located adjacent to the first scallop element, 

wherein the first scallop element is arranged to at least partially overlap the second scallop element and a third scallop element, with the second scallop element located on a first side of a centerline of the first scallop element and the third scallop element located on a second side of the centerline of the first scallop element.  
26. (Previously Presented) The knitted component of claim 25, wherein the apex of the first scallop element is offset from the centerline of the first scallop element.  
27. (Previously Presented) The knitted component of claim 26, wherein the first scallop element includes a length along a first direction and a width along a second direction, wherein the length is greater than the width.  
28. (Previously Presented) The knitted component of claim 25, wherein the knitted component forms an upper for an article of footwear, and wherein a first course is configured to extend from a heel area of the upper, through a midfoot area of the upper, and to a toe area of the upper.  
29. (Previously Presented) The knitted component of claim 25, wherein the knitted component forms an upper for an article of footwear, and wherein the second knit layer of the first scallop element forms an external surface of the upper.  
30. (Previously Presented) The knitted component of claim 25, wherein the portion of the first scallop element overlaps a portion of the knitted component beyond a boundary where the first knit layer of the first scallop element and the second knit layer of the first scallop element are connected.  
31. (Currently Amended) A knitted component for an upper of an article of footwear, the knitted component comprising: 
a first scallop element having a first layer, second layer, and a pocket between the first layer and the second layer; and 
wherein the second layer includes a fusible material that secures a terminal apex of the second layer such that the terminal apex is offset from a centerline of the first scallop element and the second layer sags, and wherein the first scallop element is arranged to at least partially overlap at least two additional scallop elements, with at least one additional scallop element on each side of a centerline of the first scallop element.  
32. (Previously Presented) The knitted component of claim 31, wherein the fusible material is included with a yarn that is included in a course of the second layer.  
33. (Previously Presented) The knitted component of claim 31, wherein the fusible material is excluded from the first layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and hindsight reasoning.
Specifically, a knitted component for an upper of a shoe having the scalloped elements claimed, overlapping as claimed.
Meir (US 2016/0088893), Sokolowski (US 2008/0110049), Burnett (US 2007/0256267), Glenn (USPN 5,335,613), and Colson (USPN 5,503,210), as well as any other reference of prior art of record, do not disclose, teach, or fairly suggest the combination as claimed; thus, such a combination would only be arrived at using improper hindsight reasoning using information and knowledge gleaned only from Applicant's disclosure.
Therefore, claims 18-22 & 25-33 have been determined allowable over the prior art because the combination as claimed would only be arrived at by improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732